
	
		II
		110th CONGRESS
		2d Session
		S. 3070
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2008
			Mr. Sessions (for
			 himself, Mr. Nelson of Nebraska,
			 Mr. Enzi, Mr.
			 Brown, Mrs. Hutchison,
			 Mr. Domenici, Mr. Bingaman, Mr.
			 Wicker, Mr. Nelson of
			 Florida, Mr. Bunning,
			 Mr. Inouye, Mr.
			 Crapo, Ms. Murkowski,
			 Mr. Stevens, Mr. Cochran, Mr.
			 Roberts, Mr. Barrasso,
			 Mr. Alexander, Mr. Isakson, Mr.
			 Gregg, Mr. Smith,
			 Mr. Martinez, Mr. Bennett, Mr.
			 Inhofe, Mr. Lugar,
			 Mr. DeMint, Mr.
			 Vitter, Mr. McCain,
			 Mr. Corker, Mr.
			 Hagel, Mr. Chambliss,
			 Mr. Voinovich, Mr. Allard, Mr.
			 Burr, Mr. Craig,
			 Mr. Coleman, Mr. Warner, Mr.
			 Coburn, Mr. Thune,
			 Mr. McConnell, Mr. Cornyn, Mrs.
			 Dole, Mr. Brownback, and
			 Mrs. Lincoln) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require the Secretary of the Treasury to mint coins in
		  commemoration of the centennial of the Boy Scouts of America, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Boy
			 Scouts of America Centennial Commemorative Coin Act.
		2.FindingsThe Congress finds as follows:
			(1)The Boy Scouts of America will celebrate
			 its centennial on February 8, 2010.
			(2)The Boy Scouts of America is the largest
			 youth organization in the United States, with 3,000,000 youth members and
			 1,000,000 adult leaders in the traditional programs of Cub Scouts, Boy Scouts,
			 and Venturing.
			(3)Since 1910, more than 111,000,000 youth
			 have participated in Scouting's traditional programs.
			(4)The Boy Scouts of America was granted a
			 Federal charter in 1916 by an Act of the 64th Congress which was signed into
			 law by President Woodrow Wilson.
			(5)In the 110th Congress, 248 members of the
			 House of Representative and the Senate have participated in Boy Scouts of
			 America as Scouts or adult leaders.
			(6)The mission of the Boy Scouts of America is
			 to prepare young people to make ethical and moral choices over their
			 lifetimes by instilling in them the values of the Scout Oath and
			 Law.
			(7)Every day across our Nation, Scouts and
			 their leaders pledge to live up the promise in the Scout Oath—On my
			 honor I will do my best, To do my duty to God and my country and to obey the
			 Scout Law; To help other people at all times; To keep myself physically strong,
			 mentally awake, and morally straight—and the Scout Law, according to
			 which a Scout is Trustworthy, Loyal, Helpful, Friendly, Courteous, Kind,
			 Obedient, Cheerful, Thrifty, Brave, Clean, and Reverent.
			(8)In the past 4 years alone, Scouting youth
			 and their leaders have volunteered more than 6,500,000 hours of service to
			 their communities through more than 75,000 service projects, benefitting food
			 banks, local schools, and civic organizations.
			3.Coin
			 specifications
			(a)$1 Silver
			 CoinsThe Secretary of the
			 Treasury (hereafter in this Act referred to as the Secretary)
			 shall mint and issue not more than 350,000 $1 coins in commemoration of the
			 centennial of the founding of the Boy Scouts of America, each of which
			 shall—
				(1)weigh 26.73
			 grams;
				(2)have a diameter of
			 1.500 inches; and
				(3)contain 90 percent
			 silver and 10 percent copper.
				(b)Legal
			 TenderThe coins minted under this Act shall be legal tender, as
			 provided in section 5103 of title 31, United States Code.
			(c)Numismatic
			 ItemsFor purposes of sections 5134 and 5136 of title 31, United
			 States Code, all coins minted under this Act shall be considered to be
			 numismatic items.
			4.Design of
			 coins
			(a)Design
			 Requirements
				(1)In
			 generalThe design of the
			 coins minted under this Act shall be emblematic of the 100 years of the largest
			 youth organization in United States, the Boy Scouts of America.
				(2)Designation and
			 inscriptionsOn each coin minted under this Act, there shall
			 be—
					(A)a designation of
			 the value of the coin;
					(B)an inscription of
			 the year 2010; and
					(C)inscriptions of the
			 words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum.
					(b)SelectionThe
			 design for the coins minted under this Act shall be—
				(1)selected by the Secretary, after
			 consultation with the Chief Scout Executive of the Boy Scouts of America and
			 the Commission of Fine Arts; and
				(2)reviewed by the
			 Citizens Coinage Advisory Committee.
				5.Issuance of
			 coins
			(a)Quality of
			 CoinsCoins minted under this Act shall be issued in uncirculated
			 and proof qualities.
			(b)Mint
			 FacilityOnly one facility of the United States Mint may be used
			 to strike any particular quality of the coins minted under this Act.
			(c)Period for
			 IssuanceThe Secretary may issue coins under this Act only on or
			 after February 8, 2010, and before January 1, 2011.
			6.Sale of
			 coins
			(a)Sale
			 PriceThe coins issued under this Act shall be sold by the
			 Secretary at a price equal to the sum of—
				(1)the face value of
			 the coins;
				(2)the surcharge
			 provided in section 7 with respect to such coins; and
				(3)the cost of
			 designing and issuing the coins (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping).
				(b)Bulk
			 SalesThe Secretary shall make bulk sales of the coins issued
			 under this Act at a reasonable discount.
			(c)Prepaid
			 Orders
				(1)In
			 generalThe Secretary shall accept prepaid orders for the coins
			 minted under this Act before the issuance of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.
				7.Surcharges
			(a)In
			 GeneralAll sales of coins issued under this Act shall include a
			 surcharge of $10 per coin.
			(b)DistributionSubject to section 5134(f) of title 31,
			 United States Code, all surcharges received by the Secretary from the sale of
			 coins issued under this Act shall be paid to the National Boy Scouts of America
			 Foundation, which funds will be made available to local councils in the form of
			 grants for the extension of Scouting in hard to serve areas.
			(c)AuditsThe Comptroller General of the United
			 States shall have the right to examine such books, records, documents, and
			 other data of the National Boy Scouts of America Foundation as may be related
			 to the expenditures of amounts paid under subsection (b).
			
